DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

The Amendment filed 04/06/2021 has been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper et al. (US 5,634,553) hereafter “Hopper” in view of Eberts et al. (US 7,019,240) hereafter “Eberts”.
Regarding claim 15, Hopper discloses an attachment member (80) for an electrical switching apparatus operator (20) comprising a body having an opening (94) formed therein, the opening being sized and shaped to receive a toggle (22) of the electrical switching apparatus (14) such that edges of the body defining the opening are configured to engage the toggle for moving the toggle when the attachment member is attached to the operator and the operator is mounted to an enclosure housing (16 and 18) the electrical switching apparatus (¶ [Abstract]).
However Hopper fails to disclose the opening is closed. 
Eberts teaches an electrical switching apparatus in which the body (34) has a closed shape opening (the combination of 42 and 43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hopper’s device according to known methods to incorporate the teachings of Eberts to use a closed shape opening for the body in order to completely secure the switch lever inside and prevent it from sliding out of the opening.  
Regarding claim 16, Hopper further discloses the opening has an hourglass shape (Fig. 3).
Regarding claim 17, Hopper discloses most of the claim limitations except for the opening has a minimum width of between about 0.3 inches (0.76 cm) and about 0.5 inches (1.27 cm).
Since the particular parameter of the area for the opening affects the precision of operating the toggle switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the area for the opening in order to enhance the functionality of the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 18, Hopper further discloses the opening is formed in a center of the member (Fig. 6).
Regarding claim 19, Hopper discloses most of the claim limitations except for the opening is positioned off-center on the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hopper’s device according to known methods to use a different shape for the body and position the opening off centered with respect to the body in order to allow the device to be used for different type of breakers. Since mere changes in shape are not sufficient to patentably distinguish a claimed invention over the prior art.  In re Dailey, 357 F.2d 669, 149 USPQ.
Regarding claim 20, Hopper further discloses the body has fastener holes (the openings on 80) for attaching the body to the operator (Fig. 4).



Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, an engagement assembly attached to the linkage at a second end of the linkage such that when the operator is mounted to the enclosure movement of the actuator outside of the enclosure causes movement of the engagement assembly inside the enclosure, the engagement assembly comprising an extension arm attached to the linkage and extending in a direction transverse to a longitudinal axis of the linkage, and an attachment member attached to the extension arm, the attachment member being configured to engage a toggle of the electrical switching apparatus in the enclosure to move the toggle between at least two positions and in combination with the rest of the limitations of the claim.

Response to Arguments
Applicant’s arguments filed on 04/06/2021 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833 

                                                   /EDWIN A. LEON/                                                   Primary Examiner, Art Unit 2833